[Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 8-14, 20-24, and 26-31 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13-14, 20, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Feinson (US 20130039632) in view of Massey (US 20020053089) and Kennberg (US 20130177294.)
claim 1, “a method comprising: downloading simultaneously over a network to a user device at least two video streams, each stream comprising a plurality of portions” Feinson teaches (¶0077 and ¶0073) multiple simultaneous channels may be used to download different image data streams; (¶0049) streams are composed of frames
As to “wherein the video streams are synchronized to a common timeline and are configured to be switched among at any time to parallel points in time during playback thereof” Feinson teaches (¶0049 and ¶0060-¶0061) streams are synchronized on a frame number or time basis; (¶0079 and ¶0083) while playing a video users are able to change (i.e., switch) camera/viewing angles.
As to “wherein, a first one of the video streams comprises a first scene depicting a first subject and a second one of the video streams comprises a second scene depicting a second subject, the first scene being different from the second scene, the first subject being different from the second subject” Feinson teaches (¶0055) placing cameras at desired locations around the scenes; (¶0086) user input to select a different image stream/scene with a different actor (implies a first actor), thus a first viewing angle from a first camera (i.e., a first scene: video sequence) depicts a first actor/subject and first actor location and a second viewing angle from a second camera (i.e., second scene) depicts a different actor (i.e., second subject and actor location).
 As to “…presenting a portion of the first video stream” Feinson teaches (Fig. 6 elements 620 and 630) play a first video stream.

and “presenting a portion of the second video stream" Feinson teaches (Fig. 6 element 650) switch to playing second video stream.
Examiner notes that Feinson (¶0084) transitions between the first and a second image data stream by loading intermediate image data streams and (¶0086) transitioning from a camera angle with one actor to a camera angle with another actor.
Feinson alone does not teach “presenting a video structured as a video tree comprising a plurality of branches, each branch representing a path in the video tree and comprising a plurality of nodes each having associated video content, wherein a first one of the paths comprises the at least two video streams” and that the presenting a portion of the first video stream is “after selecting the first path.” However Massey teaches (¶0023) a flow chart showing the decision tree scene structure, in which a cascading decision tree is structured such that all branch paths eventually converge; (¶0041, ¶0050, and Fig.4) video scenes in the form of a cascading structure (i.e., tree structure with branches); (¶0013) users make decisions at these branching points to determine the next scene sequence to be presented; (¶0063) all of the alternative scenes in a set that a user may or may not view can be made with essentially the same set and camera positions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method 
Feinson and Massey do not teach “receiving over the network a transition video stream separate from the first and second video streams, the transition video stream comprising one or more of transition videos” Kennberg teaches (¶0056) a video file is a combination of different camera views of a common temporal event; for example (¶0019 and Fig. 1) shows eight cameras capturing the event; (¶0016 and ¶0029) that the different camera views are of a common temporal event (i.e. adhere to a common timeline); (¶0021) segments of a video file correspond to different camera view of a common temporal event; (¶0029 and ¶0056) segments are time registered/aligned (i.e., synchronized); (¶0020) cameras capture subject from a number of different perspectives, for example a circle of cameras may be positioned within a vertical plane (e.g., around a moving human subject such as a swimmer), cameras may move to stay focused on the subject as the subject moves; (¶0024 and ¶0026) a video file with multiple video segments, each video segment having a plurality of key-frames (e.g., 314 and 318) spaced apart and separated by one or more other frames (e.g.,315 and 319) of that video; (¶0025) that each frame corresponds to an individual images (i.e., the term individual implies that the frames are separate from one another), thus, within video file the segments/streams (group of frames) are separate from each other by virtue of being composed of individual frames. This holds true not 
As to “selecting a transition video in the transition video stream based on a time of the video on the common timeline at which the user interaction was received” and “presenting the selected transition video after the portion of the first video stream and before presentation of any of the second video stream” Kennberg teaches (¶0036-¶0037) a transition between three video segments responsive to (i.e., based on) a user input command, the transition is delayed from the current frame 512 (second frame of the common timeline, occurring after the first predefined start time but before the second predefined start time) until playback position reaches a non-key preceding a key-frame (i.e., selects second transition video instead of the first); (¶0036) a transition video (video 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Feinson and Massey with the transitions segments from multiple perspectives as taught by Kennberg in order to smoothly move between views, thus visually enhancing a user’s viewing experience.

Regarding claim 2, “the method of claim 1, wherein a length of a particular video stream portion is one second or less” Kennberg teaches (¶0025) that there are 10, 30, 60, 120 frames in one second, thus each frame is less than one second; 

Regarding claim 8, “the method of claim 1, further comprising presenting a second transition video between the selected transition video and the portion of the second video stream, wherein the selected transition video is associated with the first video stream and the second transition video is associated with the second video stream.” Kennberg (¶0053-¶0054 and see claim 13) describes including transitional frames (i.e. selection of a transition video stream) between the playback of a first video segment (i.e. a first video stream) and a third video 

Regarding claim 13, the rejection is similar to claim 1.

Regarding claim 14, the rejection is similar to claim 2.

Regarding claim 20, the rejection is similar to claim 8.

Regarding claim 26, “The method of claim 1, wherein the transition videos comprise (i) a first transition video having a first predefined start time with respect to the common timeline and (ii) a second transition video having a second predefined start time with respect to the common timeline, wherein the second predefined start time is later than the first predefined start time” Kennberg further teaches (Fig. 5) that the transition stream 520 includes three transition video segments (i.e., three transition videos), the first transition video is from the first 
As to “determining that the user interaction is received following the first predefined start time but prior to the second predefined start time; selecting, based on the determining, the second transition video.” Kennberg teaches (¶0036-¶0037) a transition between three video segments responsive to (i.e., based on) a user input command, the transition is delayed from the current frame 512 (second frame of the common timeline, occurring after the first predefined start time but before the second predefined start time) until playback position reaches a non-key preceding a key-frame (i.e., selects second transition video instead of the first); (¶0036) a transition video (video segment 520) is shown between segment 510 (i.e., first video stream) and 530 (i.e., second video stream); (¶0053-¶0054 and see claim 13) describes including transitional frames (i.e. selection of a transition video stream) between the playback of a first video 

Regarding claim 27, “The method of claim 1, wherein the first stream comprises a branching point from which a plurality of alternative nodes extend.” Massey teaches (Fig. 4) element 154 a branching point from which a plurality of alternative nodes (i.e., 156b, 150, 170a, 170b, etc.) extend.

Regarding claim 28, “The method of claim 27, wherein, if the second stream is being presented at a time parallel to the branching point in the first stream, automatically selecting one of the alternative nodes.” Massey teaches (Fig. 4) the element next to/parallel to branching point 158, i.e., “Head bad guy enters with gallery owner as hostage”, automatically selects the following node 150 (i.e., head bad guy “I’ll kill owner if you don’t let us go.”)

Regarding claim 29, “The method of claim 27, further comprising permitting a user to switch between the second video stream and a first one of the alternative nodes, and restricting the user from switching between the second 

Regarding claim 30, “The method of claim 1, wherein downloading simultaneously over the network to the user device the at least two video streams comprises: downloading simultaneously, to a user device a third stream, the third stream comprising a third scene different from the first scene and the second scene, wherein the third scene depicts the first subject and the second subject.” Feinson (¶0055) encasing a scene in a spherical mounting matrix; (¶0077) multiple simultaneous channels may be used to download different image data streams; (¶0088) selecting a different perspective or viewing angle of the same video content; (¶0086) moving from one actor to a different actor; (¶0063) capturing actors having a conversation. It is inherent that a system with multiple cameras filming from different angles, movements/details that are obscured from the field of view of one camera may be observable by the field of view of another camera in the system. For example if Actors A and B are having a face-to-face conversation, a first camera angle (i.e., first scene) capturing Actor A’s back would obscure Actor B, whilst a second camera angle (i.e., second scene) capturing Actor B’s back would obscure Actor A, since spherical capture is taught by Feinson a third camera angle (i.e., third scene) capturing a profile view would capture both Actor A and Actor B.

claim 31, its rejection is similar to claim 30.

Claims 9, 11, 12, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feinson, Massey, and Kennberg in view of Bloch et al. (US 20110200116 A1, as disclosed in the IDS, hereinafter Bloch)
Regarding claim 9, Feinson, Massey, and Kennberg meet all the limitations of the claim except “the method of claim 1, wherein each of the video streams has an associated first version and second version the first video stream being received comprising the first version of the first video stream, and each other video stream being received comprising the second version of that video stream" Bloch teaches (¶0030 and ¶0035) different versions of the composition/video. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Feinson, Massey, and Kennberg that captures different angles of an event to include different version of the event as taught by Bloch in order to allow consumers/users to select the content that best suits their taste, mood, or other preference.

Regarding claim 11, “the method of claim 9, further comprising, subsequent to receiving the user interaction: commencing receipt of a first version of the second video stream; and discontinuing receipt of the second version of the second video stream.” Bloch teaches (¶0057-¶0058) segment variations that are of pre-defined length/have a pre-defined starting and ending 

Regarding claim 12, “the method of claim 9, further comprising, subsequent to receiving the user interaction: discontinuing receipt of the first version of the first video stream; and commencing receipt of the second version of the second video stream.” Bloch teaches (¶0057-¶0058) segment variations that are of pre-defined length/have a pre-defined starting and ending points at which each segment can be joined with one or more other segments. Bloch teaches (¶0059) that a user is presented with two variations (i.e. versions) and following the variation chosen by the user (i.e. commencing receipt) and limiting the path of the variation not chosen (i.e. discontinuing receipt) variation. Bloch also teaches (¶0060) smart buffering and that segments in variations not chosen by the user are ignored (i.e. discontinuing receipt).

Regarding claim 21, the rejection is similar to claim 9.

Regarding claim 23, the rejection is similar to claim 11.

claim 24, the rejection is similar to claim 12.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feinson, Massey, Kennberg, and Bloch in view of Reznik et al. (US 20130282917 A1, hereinafter Reznik.)
Regarding claim 10, Feinson, Massey, Kennberg, and Bloch meet all the limitations of the claim except “the method of claim 9, wherein a particular first version of a video stream comprises a higher quality video stream and wherein a particular second version of a video stream comprises a lower quality video stream.” However, Reznik teaches (¶0161, ¶0167 and ¶0168) teaches that media stream are encoded at different resolutions and switching between a high rate to a low rate and vice versa.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Feinson, Massey, Kennberg, and Bloch that transmit different angles of an event with the high rate and low rate in as taught Reznik in order for user's to experience a smooth stream without interruptions, by dynamically adjusting the stream according to available bandwidths.

Regarding claim 22, the rejection is similar to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sathish - (US 20130195427) - (Figs. 1-4 and 0024) multi-track video, whereby first track is played for a first frame, and a second track is played for the second through fourth frames, and the first track is played for the fifth and sixth frame.
Candelore et al. (US 20050028193) - (Fig. 5) method for content substitution using macroblocks, the content substitution can be used to replace advertisements, provide multiple plots, multiple endings, multiple views
Candelore et al. (US 20060130121) - (Fig. 3) video with alt video scene/dialog track in master timeline

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425